UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-26020 DIGITAL ANGEL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 43-1641533 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 490 Villaume Avenue South Saint Paul, Minnesota 55075 (Address of principal executive offices, including zip code) (651) 552-6301 Registrant’s telephone number, including area code Securities registered pursuant to Section12(b) of the Act: (Title of each class) (Name of each exchange on which registered) Common Stock, $0.01 par value OTC Bulletin Board Securities registered pursuant to Section12(g) of the Act:Not applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K/A or any amendment to this Form 10-K/A. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ At June30, 2010, the aggregate market value of the voting and non-voting common stock held by non-affiliates was approximately $13.6 million, computed by reference to the price at which the stock was last sold on that date of $0.50 per share reported on the National Association of Securities Dealers Automated Quotation System.On October 5, 2010, Digital Angel Corporation began trading on the OTC Bulletin Board. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: Class Outstanding at April 25, 2011 Common Stock, $.01 par value per share 29,697,225 shares Documents Incorporated by Reference:None DIGITAL ANGEL CORPORATION TABLE OF CONTENTS Item Description Page PART III 10 Directors, Executive Officers and Corporate Governance 3 11 Executive Compensation 5 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 12 13 Certain Relationships and Related Transactions, and Director Independence 13 14 Principal Accountant Fees and Services 13 PART IV Exhibits and Financial Statement Schedules 15 Signatures 16 Exhibit 31.1 Exhibit 31.2 2 EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A amends the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission on March 31, 2011 (the “Original Report”) and is being filed for the purpose of providing information required by PartIII, Item10 through Item14, which the Registrant originally intended to incorporate by reference from the Registrant’s proxy statement for the 2011 Annual Meeting of Stockholders. The reference on the cover of the Original Report to the incorporation by reference of Registrant’s proxy statement into PartIII of the Report is hereby amended to delete that reference. Except for the information described above, the Company (“we,” “our,” “Digital Angel,” or “us”) has not modified or updated disclosures presented in the Original Report in this Form 10-K/A.Accordingly, this Form 10-K/A does not reflect events occurring after the filing of the Original Report or modify or update those disclosures affected by subsequent events. Information not affected by this amendment is unchanged and reflects the disclosures made at the time the Original Report was filed. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE BOARD OF DIRECTORS Our board of directors currently consists of five directors, two of whom are serving until the next annual meeting of stockholders in 2011. Our board of directors is divided into three classes. A class of directors is elected each year to serve for a three-year term and until the directors’ successors are duly elected and qualified, which has been our practice since 1998. The stockholders elect approximately one-third of the members of the board of directors annually. Directors may be removed only for cause. Any director appointed by our board of directors to fill a vacancy on the board serves the balance of the unexpired term of the class of directors in which the vacancy occurred. Our current board members are as follows: Current Directors Age Positions Board Member Since John R. Block 76 Independent Board Member, Nominating Committee (Chair) and Compensation Committee December2007 Joseph J. Grillo 53 Non-Independent Board Member, President and Executive Officer of Company January2008 Daniel E. Penni 63 Independent Board Member (Chair), Audit & Governance Committee, Compensation Committee (Chair) and Nominating Committee March1995 Dennis G. Rawan 67 Independent Board Member, Audit & Governance Committee and Nominating Committee December2002 Michael S. Zarriello 61 Independent Board Member, Audit & Governance Committee (Chair) and Compensation Committee December2007 The terms of Daniel E. Penni and Dennis G. Rawan will expire at the 2011 annual meeting of shareholders, the term of Mr.Zarriello will expire at the 2012 annual meeting of shareholders and the terms of Mr.Grillo and Mr.Block will expire at the 2013 annual meeting of shareholders. Biographical and other information concerning our directors is set forth below. Joseph J. Grillo: Mr.Grillo, age 53, an RFID industry veteran, was selected to be our chief executive officer, president and director effective January2, 2008. From December2003 until joining us, Mr.Grillo served as the president and chief executive officer of the Global Technologies Division of Assa Abloy, AB, a publicly-held global manufacturer in the security and lock industry (“Assa Abloy”). From January of 2002 until December of 2003, Mr.Grillo served as the president and chief executive officer of the Identification Technology Group Division of Assa Abloy, where he formed and was responsible for the sales growth of the Identification Technology business unit. He earned a bachelor of science in finance from the University of Connecticut, School of Business. Mr. Grillo was selected to serve as a director on our board because of his general business experience, his current position as our chief executive officer, his proven expertise in the radio frequency identification industry and his experience with company turnarounds. Daniel E. Penni: Mr.Penni, age 63, has served as a director since March1995 and as chairman of our board since July3, 2007. From September1988 until December2005, Mr.Penni was employed by Arthur J. Gallagher & Co. (NYSE:AJG), an insurance brokerage and risk management services firm, where he served in several positions, including most recently as area president. He has worked in various sales and administrative roles in the insurance business since 1969. He also served on the board of trustees of the Massachusetts College of Pharmacy and Health Sciences in Boston from 1989 through June2006 and served as the chair of finance, the corporate treasurer and the chair of the audit committee at various times during his service period. Mr.Penni graduated with a bachelor of science degree in 1969 from the School of Management at Boston College. Mr.Penni was a member of the board of directors of VeriChip Corporation, n/k/a Positive ID Corporation (which was a former subsidiary of ours) from June2004 until January2008. Mr. Penni was selected to serve as a director on our board because of his specific experience and proven expertise in our industry, his past and continuing contributions to the Company, and his general expertise and perspective on our business. 3 John R. (Jack) Block: Mr.Block, age 76, joined our board of directors on December28, 2007. Mr.Block has served as senior policy advisor for Olsson Frank Weeda Terman Bode Matz P.C., a law firm, since January2006. From January2003 through December2005, Mr.Block served as the executive vice president of the Food Marketing Institute, a trade association in Washington, D.C. From 1986 until December2002, Mr.Block was president and chief executive officer of Food Distributors International and the International Foodservice Distributors Association. Mr.Block was appointed to President Reagan’s Cabinet in 1981 and served for five years as the secretary of the U.S. Department of Agriculture. As a member of the Reagan Cabinet and a key member of the Economic Policy Council, he dealt with a wide range of complex domestic farm program and tax issues. Under his leadership, the Department of Agriculture’s Food for Peace Program was a primary resource in feeding the starving African continent. During his tenure as secretary of agriculture, Mr.Block visited more than 30 foreign countries, meeting with heads of state and agriculture ministers from all over the globe and negotiating sensitive agreements critical to U.S. farm interests. From 1977 to 1981, he served as director of Agriculture for the State of Illinois. Mr.Block currently has a syndicated weekly radio commentary broadcast carried by more than 600 stations in 30 states. Mr.Block has served on a number of corporate boards, including NYSE-listed Hormel Foods Corporation, John Deere (Deere & Company) and Archer Daniels Midland Company. He is currently a member of the board of directors of AE Biofuels.Mr.Block also served on the board of directors of our subsidiary, Destron Fearing Corporation (“Destron Fearing”), from January2004 through December2007. Mr. Block was selected to serve as a director on our board because of his specific and noteworthy experience in the livestock and farming industry, his distinguished service to the United States with regard to agricultural policy and practice, which provide many benefits to our board of directors, his past and continuing contributions to the Company, and his experience in serving on corporate boards for a number of publicly-held and private companies. Dennis G. Rawan: Mr.Rawan, age 67, has served as a director since December10, 2002. Mr.Rawan was chief financial officer of Expo International, Inc. (“Expo”) from 1996 until his retirement in 2001. Expo provides information technology products and services to the event industry. For over 20years prior to joining Expo, Mr.Rawan was a certified public accountant, or CPA, providing audit, review, tax and financial statement preparation services for a variety of clients. From 1970 to 1988, while working as a CPA, Mr.Rawan taught graduate level accounting courses at Babson College. Prior to starting his CPA practice, Mr. Rawan spent several years in public accounting with the then Touche Ross and Company and subsequently in the building materials industry with Evans Products’ Retail Group.Mr.Rawan earned a bachelor of science degree and a master of business administration degree from Northeastern University. Mr. Rawan was selected to serve as a director on our board because of his past experience as an executive officer, his financial expertise as a CPA, his past and continuing contributions to the Company, and his general expertise and perspective on our business. Michael S. Zarriello: Mr.Zarriello, age 61, joined our board of directors on December28, 2007. Mr.Zarriello is an executive director of Capstone Advisory Group LLC, a national firm providing restructuring and turnaround services. He joined the firm in May2008. Mr.Zarriello served as senior managing director of MTS Health Partners L.P., a merchant bank providing advisory services and private equity investments to companies in the healthcare sector from January2007 to April 2008. He served as senior vice president and chief financial officer for Rural/Metro Corporation, a medical transportation company, in Scottsdale, Arizona, from July2003 to December2006. From 1998 to 2003, Mr.Zarriello was a senior managing director of Jesup & Lamont Securities Corporation and President of Jesup & Lamont Merchant Partners LLC, both of which are investment banking firms. From 1989 to 1997, Mr.Zarriello was a managing director-principal of Bear Stearns & Co., Inc., an investment bank, and from 1989 to 1991, he served as chief financial officer of the Principal Activities Group that invested Bear Stearns’ capital in middle market companies. Mr.Zarriello previously served as a member of our board of directors from May2003 until July2006 and served as a member of Destron Fearing’s board of directors from September2003 through December2007.Mr. Zarriello was selected to serve as a director on our board because of his past experience as an executive officer of publicly-held and private companies, his past and continuing contributions to the Company, his financial expertise, his experience with company turnarounds and his general expertise and perspective on our business. EXECUTIVE OFFICERS As of the date of this report, each of the persons below currently serves as one of our executive officers: Name Age Position Joseph J. Grillo 53 Chief Executive Officer and President Jason G. Prescott 36 Chief Financial Officer Parke H. Hess 53 Chief Operating Officer To our knowledge, there are no family relationships between any of our directors and executive officers. The following is a summary of the background and business experience of our executive officers other than Mr. Grillo (whose background and business experience is described in connection with his status as a director): Jason G. Prescott: Mr. Prescott was appointed chief financial officer on June30, 2010. Mr.Prescott has served as our treasurer since January2008 and vice president of finance for Destron Fearing since January2008. He served as corporate controller for Destron Fearing from January2004 to January2008. Mr.Prescott joined Destron Fearing in October2002 as director of finance and administration. Mr.Prescott began his career as an auditor with Arthur Andersen LLP and later joined the audit practice at Deloitte & Touche. He earned a bachelor of business administration degree in Accounting from the University of Notre Dame and is a licensed CPA (inactive)in Minnesota. 4 Parke H. Hess: Mr.Hess was appointed as our chief operating officer on March22, 2008, and was a consultant working with us since January of 2008.He has over 20 years of experience in negotiating a wide variety of transactions including acquisitions and divestitures of businesses in the radio frequency identification technology, and satellite technology market segments.Mr.Hess was an independent business consultant from 2002 -2007. He was chief financial officer of HID Corporation from 1998-2001, and an investor and officer in the management buy-outs of several companies during the 1990s. Mr.Hess graduated magna cum laude from the United States Air Force Academy, and earned a master of business administration degree from the Stanford University Graduate School of Business. CORPORATE GOVERNANCE We have a standing Audit and Governance Committee, Compensation Committee and Nominating Committee of our board of directors.The Audit and Governance Committee, Compensation Committee and the Nominating Committee each have a written charter approved by our board. Audit and Governance Committee Our board of directors established an audit and governance committee in accordance with Section 3(a)(58)(A) of the Exchange Act. Our audit and governance committee is comprised of three members of the board of directors: Messrs. Zarriello, Rawan and Penni. All of the committee members are independent as defined in defined in Rule5605(a)(2) of the Nasdaq Marketplace Rules and as defined by the Sarbanes-Oxley Act of 2002. Our board of directors has determined that we have two audit committee financial experts as defined in the applicable SEC rules: Mr.Zarriello, who serves as the chairman of the committee, and Mr.Rawan, who serves as a member of the committee. The committee (i)recommends for approval by our board of directors an independent registered public accounting firm to audit our consolidated financial statements for the fiscal year in which they are appointed, and (ii)monitors the effectiveness of the audit effort, the internal and financial accounting organization and controls and financial reporting. The duties of the committee are also to oversee and evaluate the independent registered public accounting firm, to meet with the independent registered public accounting firm to review the scope and results of the audit, to approve non-audit services provided to us by our independent certified public accountants, and to consider various accounting and auditing matters related to our system of internal controls, financial management practices and other matters. The audit and governance committee has been assigned the functions of monitoring the integrity of our financial statements, monitoring the independence, qualifications and performance of our independent auditors and overseeing our systems of internal controls. The committee complies with the provisions of the Sarbanes-Oxley Act of 2002. Code of Conduct and Corporate Ethics General Policy Statement Our board of directors has approved, and we have adopted, a Code of Conduct and Corporate Ethics General Policy Statement, or the Code of Conduct, which applies to all of our directors, officers and employees. Our board of directors has also approved, and we have adopted, a Code of Ethics for Senior Financial Officers (the “Code for SFO”) which applies to our chief executive officer and chief financial officer. The Code of Conduct and the Code for SFO are available, without charge, upon written request to Digital Angel Corporation, Attention: Patricia Petersen, Secretary, 490 Villaume Avenue, South Saint Paul, Minnesota 55075. The audit and governance committee of our board of directors is responsible for overseeing the Code of Conduct and the Code for SFO. Our audit and governance committee must approve any waivers of the Code of Conduct, and our board of directors must approve any waivers of the Code for SFO. Section16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Securities Exchange Act of 1934, as amended, or the Exchange Act, requires our officers and directors and persons who own more than 10% of our common stock to file reports of ownership and changes in ownership with the Securities and Exchange Commission, or SEC, and to furnish copies of all such reports to us. We believe, based on our stock transfer records and written representations from certain reporting persons, that all reports required under Section 16(a) were timely filed during 2010. ITEM 11. EXECUTIVE COMPENSATION The following table sets forth information regarding compensation earned in or with respect to our fiscal years 2009 and 2010 by: · each person who served as our chief executive officer in 2010; · each person who served as our chief financial officer in 2010; and · each person who served as our chief operating officer in 2010. We had no other executive officers in 2010. We refer to these officers collectively as our named executive officers. 5 Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation(1) All Other Compensation Total Joseph J. Grillo(2) $ $ $ — $ — $ $ $ Chief Executive Officer and President — Jason G. Prescott(3) $ $ — $ — $ — $ $ — $ Chief Financial Officer — — Lorraine M. Breece(4) $ $ — $ — $ — $ — $ $ Former Chief Financial Officer — Parke H. Hess(5) $ $ $ — $ — $ $ $ Chief Operating Officer — The amounts shown in this column were paid under the terms of incentive and recognition policies for fiscal years 2010 and 2009, which were entered into with each of our named executive officers for the achievement of specified performance objectives. For a description of the material terms of each of these policies, see the discussion under “Our 2010 Incentive and Recognition Policies” below. Mr. Grillo became our chief executive officer and president effective January 3, 2008. On June 30, 2010, we appointed Mr. Prescott as our chief financial officer Ms. Breece served as our chief financial officer through June 30, 2010. On March 24 2008, we appointed Mr. Hess as our chief operating officer. We granted 117,187, 12,962, 43,750 and 41,666 shares of restricted stock to Messrs. Grillo, Prescott, Breece and Hess, respectively on October 1, 2009.The restricted stock vests ratably over three years. The value of the option awards is the aggregate grant date fair value calculated in accordance with FASB ASC Topic 718. Refer to “Item 8. Financial Statements and Supplementary Data – Footnote 1, Organization and Summary of Significant Accounting Policies – Stock-Based Compensation” in our Annual Report on Form 10-K for the year ended December 31, 2009 for discussion of the assumptions used in calculating the expense under FASB ASC Topic 718. On October 1, 2009, we issued 130,756, 14,463, 48,815 and 46,491 options to purchase shares of our common stock to Messrs. Grillo, Prescott, Breece and Hess, respectively. These options were issued with an exercise price of $1.08 and vest ratably over three years. SEC regulations require us to disclose the aggregate grant date fair value calculated in accordance with FASB ASC Topic 718. The value of the option awards is the amount of the awards that we recognized for financial reporting purposes under FASB ASC Topic 718. Refer to “Item 8. Financial Statements and Supplementary Data – Footnote 1, Organization and Summary of Significant Accounting Policies – Stock-Based Compensation”in our Annual Report on Form 10-K for the year ended December 31, 2009 for discussion of the assumptions used in the calculating the expense under FASB ASC Topic 718. Amount represents $13,406for Mr. Grillo’s cellular telephone and internet services paid for during 2009 as well as $1,104 for Mr. Grillo’s club dues. Amounts represent Ms. Breece’s cellular telephone and internet services paid for during 2009. Amount represents Mr. Hess’s cellular telephone and internet services paid for during 2009. Amount represents $8,792for Mr. Grillo’s cellular telephone and internet services paid for during 2010 as well as $1,104 for Mr. Grillo’s club dues. Amount represents $2,389 for Ms. Breece’s cellular telephone and internet services paid for during 2010, $21,808 for vacation hours paid out in 2010 and $302,400 for amounts accrued in 2010 due to Ms. Breece under the terms of her severance agreement. Ms. Breece’s employment was terminated on June 30, 2010. Amount represents $8,374 for Mr. Hess’s cellular telephone and internet services paid for during 2010, $31,154 for vacation hours paid to Mr. Hess in 2010 and $288,000 for amounts accrued in 2010 due to Mr. Hess under the terms of his severance provisions of his employment agreement.During 2010, Mr. Hess was notified that his services would be terminated effective December 31, 2010.Subsequently, the Company extended Mr. Hess’s employment through May 31, 2011. The Company expects to begin making the severance payments to Mr. Hess on June 1, 2011. Amount represents a discretionary bonus award to Mr. Grillo in 2010 to recognize Mr. Grillo for the additional duties and responsibilities he has assumed. Amount represents a discretionary bonus award to Mr. Hess in 2010 to recognize Mr. Hess for the additional duties and responsibilities he has agreed to assume in the completion of critical divestiture and investment transactions. 6 Our 2010 Incentive and Recognition Policies Set forth in the table below is information regarding cash amounts that could have been received in 2010 by our named executive officers under the terms of the incentive and recognition policy. These represent all of the grants of awards to our named executive officers under any plan during or with respect to 2010. Name Estimated Future Payouts Under Non-Equity Incentive Plan Awards(1) Date of Board or Compensation Committee Action All other Stock Awards: Number of Securities All other Option Awards: Number of Securities Underlying Options Exercise or Base Price of Option Awards Grant Date Fair Value of Stock and Option Awards Target Maximum Grant Date Joseph J. Grillo $ $ N/A N/A — — $
